DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 04/25/2022, which has been entered and made of record.  Claims 1, 11, 18, and 26 have been amended. Claims 1-27 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 04/25/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10803655. This is a nonstatutory double patenting rejection.
Regarding claim 1:
17068342
US 10803655
1. A method for rendering a screen, the screen composed of pixels, comprising: 
culling, on a per tile basis, a light list to generate a list of light indices overlapping each pixel; and 
performing surface shading by evaluating materials using information related to each light index, 
wherein the culling and performing surface shading are executed by a graphics rendering pipeline by a graphics processing unit.  

1. A method for rendering a screen, the screen composed of pixels, comprising: 
culling, on a per tile basis, a light list to generate a list of light indices overlapping each pixel; and 
performing surface shading by evaluating materials using information related to each light index, 
wherein the culling and performing surface shading are executed in a graphics rendering pipeline using a graphics processing unit, the culling and performing surface shading at least limiting a number of shader permutations executed and reducing pixel overdraw in the graphics rendering pipeline using the graphics processing unit.  


Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 1 of the instant invention and claim 1 of the US 10803655).
Likewise instant dependent claims 2-10 are anticipated by claims 2-10 of the US 10803655, and are not patentably distinct from claims 2-10 of the US 10803655.
Regarding claim 11:
17068342
US 10803655
11. A method for rendering a screen, comprising: 
generating depth values for each pixel in the screen; 
culling a light list to a list of light indices affecting a pixel; and 
shading a surface by evaluating materials using information related to each light index, 
wherein the generating, culling and shading are executed by a graphics rendering pipeline by a graphics processing unit.  

11. A method for rendering a screen, comprising: 
generating depth values for each pixel in the screen; 
culling a light list to a list of light indices affecting a pixel; and 
shading a surface by evaluating materials using information related to each light index, 
wherein the generating, culling and shading are executed in a graphics rendering pipeline using a graphics processing unit, the generating, culling and shading at least limiting a number of shader permutations executed and reducing pixel overdraw in the graphics rendering pipeline using the graphics processing unit.  


Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 11 of the instant invention and claim 11 of the US 10803655).
Likewise instant dependent claims 12-17 are anticipated by claims 12-17 of the US 10803655, and are not patentably distinct from claims 12-17 of the US 10803655.
Regarding claim 18:
17068342
US 10803655
18. A processor for rendering a screen, the screen comprising at least one pixel, comprising: 
a compute shader configured to cull, on a per tile basis, a light list to a list of light indices overlapping each pixel; and 
a pixel shader configured to perform surface shading by evaluating materials using information related to each light index, 
wherein the compute shader and pixel shader are parts of a graphics rendering pipeline in the processor, and wherein the culling and performing surface shading are executed by the graphics rendering pipeline, by a graphics processing unit.

18. A processor for rendering a screen, the screen comprising at least one pixel, comprising: 
a compute shader configured to cull, on a per tile basis, a light list to a list of light indices overlapping each pixel; and 
a pixel shader configured to perform surface shading by evaluating materials using information related to each light index, 
wherein the compute shader and pixel shader are parts of a graphics rendering pipeline in the processor, and operate to at least limit a number of shader permutations executed and reduce pixel overdraw in the graphics rendering pipeline using the processor.  


Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 18 of the instant invention and claim 18 of the US 10803655).
Likewise instant dependent claims 19-25 are anticipated by claims 19-27 of the US 10803655, and are not patentably distinct from claims 19-25 of the US 10803655.

Regarding claim 26:
17068342
US 10803655
26. A computer readable non-transitory medium including instructions which when executed in a processing system cause the processing system to execute a method for rendering a screen: a compute shader code segment culling, on a per tile basis, a light list to a list of light indices overlapping each pixel; and a pixel shader code segment for performing surface shading by evaluating materials using information related to each light index, wherein the compute shader and pixel shader are executed in a graphics rendering pipeline using the processing system, and wherein the culling and performing surface shading are executed by the graphics rendering pipeline, by a graphics processing unit.  

26. A computer readable non-transitory medium including instructions which when executed in a processing system cause the processing system to execute a method for rendering a screen: 
a compute shader code segment culling, on a per tile basis, a light list to a list of light indices overlapping each pixel; and  -8-Applicant(s): Advanced Micro Devices, Inc. Application No.: 13/892,712 
a pixel shader code segment for performing surface shading by evaluating materials using information related to each light index, 
wherein the compute shader and pixel shader are executed in a graphics rendering pipeline using the processing system, and operate to at least limit a number of shader permutations executed and reduce pixel overdraw in the graphics rendering pipeline using the processing system. 

Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 26 of the instant invention and claim 26 of the US 10803655).
Likewise instant dependent claim 27 is anticipated by claim 27 of the US 10803655, and is not patentably distinct from claims 27 of the US 10803655.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	Claims 1, 3, 11-12, 18, 20, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of U.S. PGPubs 2012/0229463 to Yeh et al..

Regarding claim 1, Andersson teaches a method for rendering a screen, the screen composed of pixels (pages 19-26, disclose a rendering method through dividing screen to tile base), comprising:
culling, on a per tile basis, a light list to generate a list of light indices overlapping each pixel (pages 24-25, cull all light source for each tile and output an index list of the visible light source in tile base); and
performing surface shading by evaluating materials using information related to each light index (page 26, perform surface rendering through combining lighting and shading albedos/parameters),
wherein the culling and performing surface shading are executed by a graphics rendering pipeline by processing units (pages 19 and 21, shading processing is perform in GPU and CPU using DX11 CS).
But Andersson keeps silent for teaching wherein the culling and performing surface shading are executed by a graphics rendering pipeline by a graphics processing unit.
In related endeavor, Yeh et al. teach wherein the culling and performing surface shading are executed by a graphics rendering pipeline by a graphics processing unit (Fig 7, par 0067, “With reference to FIG. 7 for a schematic view of a standard 3D graphics rendering pipeline, a clear description of the 3D graphics drawing method is provided. …. and performs a scene definition, view reference definition and lighting definition 52 in the world coordinate space 42, …. Due to the resolution limitation of a graphic hardware system, it is necessary to convert successive coordinates to a 3D screen space containing X and Y coordinates and a depth coordinate (also known as Z-coordinate) for the hidden surface removal and drawing the object pixel by pixel, and the world coordinate space 42 is converted to a view coordinate space 43 to cull and clip to a 3D view volume 53, and this process is called view transformation 62. And then, the view coordinate space 43 is converted to the 3D screen coordinate space 44 to perform the hidden surface removal, rasterization and shading 54. And then, the frame buffer outputs the final image to the screen and the 3D screen coordinate space is converted to the display space 45. In this preferred embodiment, a micro-processor can be used standalone, or a hardware accelerator apparatus such as a graphic processing unit (GPU) or a 3D graphics accelerator card can be combined together to complete the tasks of the geometric subsystem and the raster subsystem”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Andersson to include wherein the culling and performing surface shading are executed by a graphics rendering pipeline by a graphics processing unit as taught by Yeh et al. to complete the tasks of the geometric and the raster in a graphics pipeline to produce an image images with 3D spatial reality to enhance the visual effect and interaction.

Regarding claim 3, Andersson as modified by Yeh et al. teaches all the limitation of claim 1, and Andersson further teaches further comprising: generating a frustum for each tile; and  -2-Applicant(s): Advanced Micro Devices, Inc. Application No.: 13/892,712 clipping the frustum using maximum and minimum depth values for pixels in the tile (pages 23-24).

Regarding claim 11, Andersson teaches a method for rendering a screen (pages 19-26, disclose a rendering method through dividing screen to tile base), comprising:
generating depth values for each pixel in the screen (page 23, calculate min and max z in tile base);
culling a light list to a list of light indices affecting a pixel (pages 24-25, cull all light source for each tile and output an index list of the visible light source in tile base); and
shading a surface by evaluating materials using information related to each light index (page 26, perform surface rendering through combining lighting and shading albedos/parameters),
wherein the generating, culling and shading are executed by a graphics rendering pipeline, by processing units (pages 19 and 21, shading processing is perform in GPU and CPU using DX11 CS).
But Andersson keeps silent for teaching wherein the culling and performing surface shading are executed by a graphics rendering pipeline by a graphics processing unit.
In related endeavor, Yeh et al. teach wherein the generating, culling and shading are executed by a graphics rendering pipeline by a graphics processing unit (Fig 7, par 0067, “With reference to FIG. 7 for a schematic view of a standard 3D graphics rendering pipeline, a clear description of the 3D graphics drawing method is provided. …. and performs a scene definition, view reference definition and lighting definition 52 in the world coordinate space 42, …. Due to the resolution limitation of a graphic hardware system, it is necessary to convert successive coordinates to a 3D screen space containing X and Y coordinates and a depth coordinate (also known as Z-coordinate) for the hidden surface removal and drawing the object pixel by pixel, and the world coordinate space 42 is converted to a view coordinate space 43 to cull and clip to a 3D view volume 53, and this process is called view transformation 62. And then, the view coordinate space 43 is converted to the 3D screen coordinate space 44 to perform the hidden surface removal, rasterization and shading 54. And then, the frame buffer outputs the final image to the screen and the 3D screen coordinate space is converted to the display space 45. In this preferred embodiment, a micro-processor can be used standalone, or a hardware accelerator apparatus such as a graphic processing unit (GPU) or a 3D graphics accelerator card can be combined together to complete the tasks of the geometric subsystem and the raster subsystem”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Andersson to include wherein the generating, culling and shading are executed by a graphics rendering pipeline by a graphics processing unit as taught by Yeh et al. to complete the tasks of the geometric and the raster in a graphics pipeline to produce an image images with 3D spatial reality to enhance the visual effect and interaction.

Regarding claim 12, Andersson as modified by Yeh et al. teaches all the limitation of claim 11, and Andersson further teaches further comprising: dividing the screen into tiles (pages 19-26, disclose a rendering method through dividing screen to tile base).

		Regarding claim 18, Andersson as modified by Yeh et al. teaches a processor for rendering a screen, the screen comprising at least one pixel (pages 19-26, disclose a rendering method through dividing screen to tile base), comprising: a compute shader and a pixel shader configured to perform the method of claim 1 and wherein the culling and performing surface shading are executed by the graphics rendering pipeline, by a graphics processing unit (Andersson: pages 19 and 21, “New hybrid Graphics/Compute shading pipeline: 1.Graphics pipeline rasterizes gbuffers for opaque surfaces 2.Compute pipeline uses gbuffers, culls light sources, computes lighting & combines with shading“ …. shading processing are perform in GPU using DX11 CS, Yeh et al.: Fig7, par 0067, GPU performs culling and shading processing). The remaining limitations are similar in scope to method claim 1 and rejected under the same rational.

Regarding claim 20, Andersson as modified by Yeh et al. teaches all the limitation of claim 18, the claim 20 is similar in scope to the claim 3, and is rejected likewise.

Regarding claim 26, Andersson teaches a computer readable non-transitory medium including instructions which when executed in a processing system cause the processing system to execute a method for rendering a screen and wherein the culling and performing surface shading are executed by the graphics rendering pipeline, by a graphics processing unit (Andersson: pages 19-26, “New hybrid Graphics/Compute shading pipeline: 1.Graphics pipeline rasterizes gbuffers for opaque surfaces 2.Compute pipeline uses gbuffers, culls light sources, computes lighting & combines with shading“ ….disclose a rendering method through dividing screen to tile base; pages 19 and 21, shading processing are perform in GPU using DX11 CS), Yeh et al.: Fig7, par 0067, GPU performs culling and shading processing) . The remaining limitations are similar in scope to method claim 1 and rejected under the same rational.

Regarding claim 27, Andersson as modified by Yeh et al. teaches all the limitation of claim 26, and further teach further comprising: a compute shader code segment for dividing the screen into tiles (pages 19-26, disclose a rendering method through dividing screen to tile base), the screen having at least one pixel (page 20).

Regarding claim 25, Andersson as modified by Yeh et al. teaches all the limitation of claim 18, and the claim 25 is similar in scope to the claim 27, and is rejected likewise.

 	Claims 2 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of U.S. PGPubs 2012/0229463 to Yeh et al., further in view of Tovey et al. (Steven Tovey and Stephen McAuley, "Parallelized Light Pre-Pass rendering with the cell Broadband Engine", GPU Pro Advanced Rendering Techniques Edited by Wolfgang Engel  A K Peters/CRC Press 2010 Pages 509–528).

	Regarding claim 2, Andersson as modified by Yeh et al. teaches all the limitation of claim 1, but keeps salient for teaching further comprising: performing a depth pre-pass for each pixel in the screen.
	In relayed endeavor, Tovey et al. teach further comprising: performing a depth pre-pass for each pixel in the screen (section 2.5, Tovey et al. disclose provide a lighting pre-pass based on depth value of the pixels). 
Schreyer et al. and Tovey et al. are analogous art: light/volume rendering for tile basis. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modified by Yeh et al.’s method of volume rendering for tile basis to incorporate the teaching of Tovey et al.'s light pre-pass rendering to provide a depth pre-pass for each pixel to accelerate the real-time light rendering and reduce the use of resource.

Regarding claim 19, Andersson as modified by Yeh et al. teaches all the limitation of claim 18, the claim 19 is similar in scope to the claim 2, and is rejected likewise.

Claim 4-5, 10, 13-14, 17, 21-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of U.S. PGPubs 2012/0229463 to Yeh et al., further in view of Kinkelin et al. (Martin Kinkelin & Christian Liensberger, “Instant Radiosity An Approach for Real-Time Global Illumination”, ICGA/TU Wien SS2008).

	Regarding claim 4, Andersson as modified by Yeh et al. teaches all the limitation of claim 1, but does not explicitly teach further comprising: generating a reflective shadow map for indirect lights.
	In related endeavor, Kinkelin et al. teach further comprising: generating a reflective shadow map for indirect lights (Fig 12-13, section 2.4, Kinkelin et al. disclose generate a Reflective Shadow Maps (RSMs) based on indirect light).
Schreyer et al. and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modified by Yeh et al.’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to generate reflective shadow map for tile basis light rendering to accelerate and optimal the real-time light rendering. 

Regarding claim 5, Andersson as modified by Yeh et al. and Kinkelin et al. teaches all the limitation of claim 4, further teaches further comprising: generating spotlights based on the reflective shadow map (Kinkelin et al.: Fig 12, section 2.4, generate pixel lights Xp, Xq; Fig 18, section 2.7 and section 3, “Instant Radiosity traces paths from the primary light source and creates new virtual light points (VPLs). These light sources are placed at each reflection point (where the light of the primary light source hits a reflector, e.g. a wall) and used to illuminate the scene”), and appending the light list with the spotlights (page 25, Andersson discloses append light index to index list for visible lights).

Regarding claim 10, Andersson as modified by Yeh et al. teaches all the limitation of claim 1, but does not explicitly teach further comprising: determining shadows for each light in the list of light indices using ray casting.
	In related endeavor, Kinkelin et al. teach further comprising: determining shadows for each light using ray casting (Fig 12-13, section 2.3-24, “Ray Tracing algorithms cast rays through the pixels of the image plane into the scene to find points to be rendered into the pixels”… Kinkelin et al. disclose using ray casting to create a shadow map).
Schreyer et al. and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modified by Yeh et al.’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to generate reflective shadow map for tile basis light rendering using ray casting to accelerate and optimal the real-time light rendering.

Regarding claim 13, Andersson as modified by Yeh et al. teaches all the limitation of claim 12, but does not explicitly teach further comprising: generating one or more of a reflective shadow map for indirect lights and spotlights.
In related endeavor, Kinkelin et al. further teach further comprising: generating one or more of a reflective shadow map for indirect lights and spotlights (Fig 12-13, section 2.4, generate a Reflective Shadow Maps (RSMs) based on indirect light and spot lights; Fig 18, section 2.7 and section 3, “Instant Radiosity traces paths from the primary light source and creates new virtual light points (VPLs). These light sources are placed at each reflection point (where the light of the primary light source hits a reflector, e.g. a wall) and used to illuminate the scene” … Kinkelin et al. disclose create a shadow map based on indirect light and spot lights (reflection point as light source)).
Schreyer et al. and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modified by Yeh et al.’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to generate reflective shadow map for tile basis light rendering using ray casting to accelerate and optimal the real-time light rendering.

Regarding claim 14, Andersson as modified by Yeh et al. and Kinkelin et al. teaches all the limitation of claim 13, and Kinkelin et al. further teach wherein said spotlights generated are based on a reflective shadow map (Fig 12-13, section 2.4, generate a Reflective Shadow Maps (RSMs) based on indirect light; section 2.7 and section 3, “Instant Radiosity traces paths from the primary light source and creates new virtual light points (VPLs). These light sources are placed at each reflection point (where the light of the primary light source hits a reflector, e.g. a wall) and used to illuminate the scene” … Kinkelin et al. disclose spot lights are generated (place the light sources) based on a reflective shadow map).
Andersson and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Schreyer et al. as modified by Yeh et al.’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to generate reflective shadow map for tile basis light rendering using ray casting to accelerate and optimal the real-time light rendering.

Regarding claim 17, Andersson as modified by Yeh et al. teaches all the limitation of claim 11, the claim 17 is similar in scope to the claim 10, and is rejected likewise.

Regarding claims 21-22 and 24, Andersson as modified by Yeh et al. teaches all the limitation of claim 18, the claims 21-22 and 24 are similar in scope to the claims 4-5, and 10, and are rejected likewise.

Claims 6 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of U.S. PGPubs 2012/0229463 to Yeh et al., further in view of U.S. PGPubs 2008/0170066 to Falchetto.

Regarding claim 15, Andersson as modified by Yeh et al. teaches all the limitation of claim 12, and further teach further comprising: generating a frustum for each tile (pages 23-24), but do not explicitly teach further comprising: dividing a depth extent of the frustum into cells; and generating cell indices based on depth values of each pixel in the tile.
	In related endeavor, Falchetto teaches further comprising: dividing a depth extent of the frustum into cells; and generating cell indices based on depth values of each pixel in the tile (Fig 4, par 0054, “FIG. 5 shows, by means of a flow chart, a graphic method 1000, in accordance with a first embodiment of the invention.  Particularly, the graphic method 1000 can be performed by the graphic module 500”; par 0059, “In a step 402, the binner stage 503 defines a plurality of three-dimensional cells (such as the T1C1 shown in FIG. 4) included in the scene view VF.  Moreover, the binner stage 503 orders (403) the plurality of cells according to an order based on depths (i.e., the z 
coordinate) from a reference plane such as, for example, the screen 71 lying on the near plane 41”; par 0063-0065, “As regards definition 402 (FIG. 5), it has to be observed that according to the sort-middle approach, the screen 71 is divided into a plurality of 2D (only 2D 2D-T1 is indicated in FIG. 4).  The view VF is operatively subdivided in space regions, e.g., 3D each defining on the screen 71 a corresponding 2D.  As an example, the 3D 3D-T1 defines on the screen 71 the 2D 2D-T1.  FIG. 4 also illustrates x, y and z axes of a Cartesian reference system (having origin O), wherein the z axis corresponds to the component. In greater detail, the binner stage 503 divides each 3D into a plurality of M discrete quantization cells along the z axis.  The cells are 3D portions of a 3D.  In accordance with the example shown in FIG. 4, the 3D 3D-T1 is divided in M cells: T1C0, T1C1, .  . . T1Ci, T1CM-1. In accordance with the described example, the cells ordering 403 is performed by the binner stage 503 by associating with each an index ID identifying the and which is comprised between 0 and M-1.  The index ID increases with the increasing.  The other 3D included into the view VF are divided in an analogous manner” …. Falchetto discloses in the binner stage defines and orders a plurality of three-dimensional cells based on depths and generate the cell indices based on the depth value (along the z axis)).
Andersson and Falchetto are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modified by Yeh et al.’s method of volume rendering for tile basis to incorporate the teaching of Falchetto's defining a plurality of 3D cells of a scene view frustum to generate a list of cell based on frustum to accelerate and optimal the real-time light rendering.

Regarding claim 6, Andersson teaches all the limitation of claim 3, the claim 6 is similar in scope to the claim 15, and is rejected likewise.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of U.S. PGPubs 2012/0229463 to Yeh et al., further in view of U.S. PGPubs 2008/0170066 to Falchetto, further in view of U.S. PGPubs 2007/0273689 to Tsao.

Regarding claim 7, Andersson as modified by Yeh et al. and Falchetto teaches all the limitation of claim 6, but do not explicitly teach further comprising: generating a tile depth mask that includes cells marked as occupied with respect to a particular pixel.
	In related endeavor, Tsao teaches further comprising: generating a tile depth mask that includes cells marked as occupied with respect to a particular pixel (par 0007, “new technique, coverage mask, is introduced. It is a pixel-based mask to represent whether the pixel is drawn or not. By the coverage mask, the first drawn (uncovered) pixels can be filtered out from the former uncertain pixels. Note that the rest of the uncertain fragments are failed in this filter. They must go through all the render operation in the render pipeline. Fragment on the uncovered pixels or on the un-occluded pixels can go through the later Z test (depth test) process Without ZR (depth buffer read). Fragment on the occluded pixels Will be rejected and Will not go through the render pipeline"; Fig 5, par 0018, “In the first embodiment, if the Whole display region consists of 64x64 pixels 230, there are 8><l6:l28 tiles 240 (i.e. area inside bold solid line in FIG. 2) segmented from display region With 8x4 pixels per tile. In the beginning of geometry setup 310, all triangle mappings are set up in tile base. It means there is one tile-base loop included by the triangle mapping loop. Before the start of tile-base loop, current depth range (CurZmax and CurZmin) is gathered to statistics and a coverage mask 510 is built as “1” state for each tile. The current depth range (CurZmax and CurZmin) Will be stored in Tile buffer 322 With 128(tile amount)><2>< 16(CurZmax and CurZmin) bits. The coverage mask 510 Which represents the state of drawn or un-drawn With flag “l” or “0” individually Will be stored in tile buffer 322 With 128(tile amount)><32(pixel amount in a tile)><l bits (i.e. 64x64 bits). At the beginning of tile-base loop, previous tile depth range (DstZmax 410 and DstZmin 412) and coverage mask 510 Will be fetched from tile buffer 322 for filter criteria” …. Tsao discloses generating a tile depth mask that includes cells marked as covered or uncovered with respect to a particular pixel).
Andersson, Falchetto, and Tsao are analogous art: tile based rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Schreyer et al. as modified by Yeh et al. and Falchetto’s method of volume rendering for tile basis to incorporate the teaching of Tsao's adaptive depth filter to generate a tile depth mask for pixels to accelerate and optimal the real-time light rendering.

	Regarding claim 8, Andersson as modified by Yeh et al., Falchetto, and Tsao teaches all the limitation of claim 7, and Falchetto further teaches further comprising: generating a light depth mask for each light, wherein cells are flagged in the light depth mask on a condition that light geometry overlaps the frustum (par 0063-0065, “As regards definition 402 (FIG. 5), it has to be observed that according to the sort-middle approach, the screen 71 is divided into a plurality of 2D (only 2D 2D-T1 is indicated in FIG. 4).  The view VF is operatively subdivided in space regions, e.g., 3D each defining on the screen 71 a corresponding 2D.  As an example, the 3D 3D-T1 defines on the screen 71 the 2D 2D-T1.  FIG. 4 also illustrates x, y and z axes of a Cartesian reference system (having origin O), wherein the z axis corresponds to the component. In greater detail, the binner stage 503 divides each 3D into a plurality of M discrete quantization cells along the z axis.  The cells are 3D portions of a 3D.  In accordance with the example shown in FIG. 4, the 3D 3D-T1 is divided in M cells: T1C0, T1C1, .  . . T1Ci, T1CM-1. In accordance with the described example, the cells ordering 403 is performed by the binner stage 503 by associating with each an index ID identifying the and which is comprised between 0 and M-1.  The index ID increases with the increasing.  The other 3D included into the view VF are divided in an analogous manner”; par 0071, “the safe reordering check 601 also verifies that a depth mask (as defined by the OpenGL ES standard) is enabled.  As known to the skilled person, the depth mask is a function that allows to decide whether information regarding a particular pixel has to be stored in the depth buffer.  The mapping is safe when the depth mask is enabled (i.e., the updating of the depth buffer is enabled)” …. Falchetto discloses generating an index ID of light depth (light depth mask) to indicate whether information regarding a particular pixel has to be stored in the depth buffer ).
Andersson and Falchetto are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modify by Yeh et al., Falchetto, and Tsao’s method of volume rendering for tile basis to incorporate the teaching of Falchetto's defining a plurality of 3D cells of a scene view frustum to generate a list of cell based on frustum to accelerate and optimal the real-time light rendering.

Claims 9, 16, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of U.S. PGPubs 2012/0229463 to Yeh et al., further in view of U.S. PGPubs 2008/0170066 to Falchetto, further in view of U.S. PGPubs 2007/0273689 to Tsao, further in view of Eisemann et al. (EISEMANN, E., AND D´E CORET, X. 2006. Fast scene voxelization and applications. In ACM SIGGRAPH Symposium on Interactive 3D Graphics and Games, 71–78).

Regarding claim 9, Andersson as modified by Yeh et al., Falchetto, and Tsao teaches all the limitation of claim 8, but do not explicitly teach wherein culling includes comparing the light depth mask and the tile depth mask.
In related endeavor, Eisemann et al. teach wherein culling includes comparing the light depth mask and the tile depth mask (Fig 6, section 3.2, Eisemann et al. disclose shadow volume culling and clamping by using the light depth mask and bit masks)
Andersson, Falchetto, Tsao, and Eisemann et al. are analogous art: tile based rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modified by Yeh et al., Falchetto, and Tsao’s method of volume rendering for tile basis to incorporate the teaching of Tsao's shadow volume culling and clamping to generate light culling and clamping using bitmasks to accelerate and optimal the real-time light rendering.

Regarding claim 16, Andersson as modified by Yehe et al., Falchetto teaches all the limitation of claim 15, the claim 16 is similar in scope to the claim 7+8+9, and is rejected likewise.

Regarding claim 23, Andersson as modified by Yeh et al. teaches all the limitation of claim 18, the claim 23 is similar in scope to the claim 3+6+7+8+9, and is rejected likewise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616